The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Claims 21-40 are presented for examination.
	Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 16/719,317, filed December 18, 2019, now abandoned, which is a continuation of U.S. Patent Application No. 15/443,353, filed February 27, 2017, now abandoned, which is a continuation of U.S. Patent Application No. 13/968,269, filed August 15, 2013, now abandoned, which is a continuation of U.S. Patent Application No. 12/677,512, filed March 22, 2010, now abandoned, which is a National Stage (371) entry of PCT Application No. PCT/US2010/020817, filed January 12, 2010, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 61/144,022, filed January 12, 2009, and 61/184,986, filed June 8, 2009.

Requirement for Restriction/Election
	Applicant’s election without traverse of (i) 4-{(S)-2-[(S)-2-(methoxycarbonylamino)-3-phenylpropanamido]-2-[2-(thiophen-2-yl)thiazol-4-yl]ethyl}phenylsulfamic acid (identified by Applicant as CAS Registry No. 1008510-37-9 and as having the function to amplify Ang-1 signaling specifically in the lung), which is a compound of the chemical structure 
    PNG
    media_image1.png
    134
    189
    media_image1.png
    Greyscale
, as the single disclosed species of Tie-2 activator, and (ii) lung edema as the single disclosed species of subject population of the claimed method, to which examination on the merits will be confined, as stated in the reply filed May 17, 2022, is acknowledged by the Examiner.
	Upon further reconsideration of the claimed subject matter, the required election of a single disclosed species of subject population is now hereby withdrawn. 
	All other required elections, however, remain in effect.
	Therefore, for the reasons above and those made of record at p.2-6 of the Office Action dated March 21, 2022, the requirement remains proper and is hereby made FINAL.
	The claims that are drawn to the elected species are claims 21-40 and such claims are herein acted on the merits. 

Information Disclosure Statement
	Applicant’s Information Disclosure Statement (IDS) filed August 21, 2020 (12 pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references. 

Objection to the Claims
	Claim 21 is objected to for failing to define the acronym “Ang-1” at its first occurrence in the claims. Appropriate correction is required.
	Applicant may wish to consider amending instant claim 21 to recite ---wherein the administering amplifies Angiopoietin-1 (Ang-1) signaling--- to obviate the instant objection, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection set forth infra.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 24, 26, 28 and 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, Applicant recites “wherein the administering treats the viral infection in the subject”, which renders the claim indefinite because the claim fails to introduce any further active steps to the recited method, or any further physical or structural limitations on the product to be administered. As a result, it is unclear if claim 24 defines an inherent property of the method of claim 21 (in which case it would fail to properly further limit claim 21), or is directed to a specific subset of embodiments of the method of claim 21 that yield the recited effect (in which case claim 24 is additionally indefinite for failing to clearly identify the embodiments of the method that yield this functional effect). Clarification is required. 
In claim 26, Applicant recites “wherein the administering treats sepsis in the subject”, which renders the claim indefinite because the subject of claim 21 (from which claim 26 depends) requires only that the subject exhibit a viral infection, not sepsis. It is unclear, then, if claim 26 intends to further limit the subject to one that has viral infection and sepsis, or intends to recite a resultant effect of the administration. Clarification is required. 
In claim 28, Applicant recites “wherein the administering treats lung edema in the subject”, which renders the claim indefinite because the subject of claim 21 (from which claim 28 depends) requires only that the subject exhibit a viral infection, not lung edema. It is unclear, then, if claim 28 intends to further limit the subject to one that has viral infection and lung edema, or intends to recite a resultant effect of the administration. Clarification is required. 
In claim 30, Applicant recites “wherein the administering treats pulmonary failure in the subject”, which renders the claim indefinite because the subject of claim 21 (from which claim 30 depends) requires only that the subject exhibit a viral infection, not pulmonary failure. It is unclear, then, if claim 30 intends to further limit the subject to one that has viral infection and pulmonary failure, or intends to recite a resultant effect of the administration. Clarification is required. 
In claim 31, Applicant recites “wherein the administering reduces vascular permeability in a lung of the subject”, which renders the claim indefinite because the claim fails to introduce any further active steps to the recited method, or any further physical or structural limitations on the product to be administered. As a result, it is unclear if claim 31 defines an inherent property of the method of claim 21 (in which case it would fail to properly further limit claim 21), or is directed to a specific subset of embodiments of the method of claim 21 that yield the recited effect (in which case claim 31 is additionally indefinite for failing to clearly identify the embodiments of the method that yield this functional effect). Clarification is required. 
In claim 32, Applicant recites “wherein the administering reduces vascular instability in a lung of the subject”, which renders the claim indefinite because the claim fails to introduce any further active steps to the recited method, or any further physical or structural limitations on the product to be administered. As a result, it is unclear if claim 32 defines an inherent property of the method of claim 21 (in which case it would fail to properly further limit claim 21), or is directed to a specific subset of embodiments of the method of claim 21 that yield the recited effect (in which case claim 32 is additionally indefinite for failing to clearly identify the embodiments of the method that yield this functional effect). Clarification is required. 
In claim 33, Applicant recites “wherein the administering maintains a quiescent, intact vascular endothelium in a lung of the subject”, which renders the claim indefinite because the claim fails to introduce any further active steps to the recited method, or any further physical or structural limitations on the product to be administered. As a result, it is unclear if claim 33 defines an inherent property of the method of claim 21 (in which case it would fail to properly further limit claim 21), or is directed to a specific subset of embodiments of the method of claim 21 that yield the recited effect (in which case claim 33 is additionally indefinite for failing to clearly identify the embodiments of the method that yield this functional effect). Clarification is required. 
In claim 34, Applicant recites “wherein the administering does not modulate a level of Ang-2 in the subject”, which renders the claim indefinite because the claim fails to introduce any further active steps to the recited method, or any further physical or structural limitations on the product to be administered. As a result, it is unclear if claim 34 defines an inherent property of the method of claim 21 (in which case it would fail to properly further limit claim 21), or is directed to a specific subset of embodiments of the method of claim 21 that yield the recited effect (in which case claim 34 is additionally indefinite for failing to clearly identify the embodiments of the method that yield this claimed functional effect). Clarification is required. 
In claim 35, Applicant recites “wherein the administering reduces lipopolysaccharide-induced vascular leakage”, which renders the claim indefinite because the claim fails to introduce any further active steps to the recited method, or any further physical or structural limitations on the product to be administered. As a result, it is unclear if claim 35 defines an inherent property of the method of claim 21 (in which case it would fail to properly further limit claim 21), or is directed to a specific subset of embodiments of the method of claim 21 that yield the recited effect (in which case claim 35 is additionally indefinite for failing to clearly identify the embodiments of the method that yield this functional effect). Clarification is required. 
In claim 36, the limitation “wherein the administering reduces lipopolysaccharide-induced vascular leakage in a lung” renders the claim indefinite because it is unclear if “a lung” belongs to the subject of claim 21, or is any lung. Clarification is required.
In claim 36, Applicant recites “wherein the administering reduces lipopolysaccharide-induced vascular leakage in a lung”, which renders the claim indefinite because the claim fails to introduce any further active steps to the recited method, or any further physical or structural limitations on the product to be administered. As a result, it is unclear if claim 36 defines an inherent property of the method of claim 21 (in which case it would fail to properly further limit claim 21), or is directed to a specific subset of embodiments of the method of claim 21 that yield the recited effect (in which case claim 36 is additionally indefinite for failing to clearly identify the embodiments of the method that yield this functional effect). Clarification is required. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 31-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As set forth in the §112(b) (pre-AIA  second paragraph) rejections above, this rejection applies to the interpretation of claims 31-36 in which they merely recite inherent properties of the method already defined in independent claim 21 and, thus, fail to properly further limit the subject matter of claim 21. Clarification is required. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
3.	Claims 21-22 and 24-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray (WO 2008/002569 A2; January 2008) in view of Fachinger et al. (“Functional Interaction of Vascular Endothelial-Protein-Tyrosine Phosphatase with the Angiopoietin Receptor Tie-2”, Oncogene, 1999; 18:5948-5953), Yuan et al. (“Expression of Angiopoietin-1, Angiopoietin-2, and the Tie-2 Receptor Tyrosine Kinase during Mouse Kidney Maturation”, J Am Soc Nephrol, 1999; 10:1722-1736), Orfanos et al. (“Angiopoietin-2 is Increased in Severe Sepsis: Correlation with Inflammatory Mediators”, Crit Care Med, 2007; 35:199-206) and Nieman et al. (U.S. Patent Application Publication No. 2004/0092491 A1; 2004).
Gray teaches compounds that function as human protein tyrosine phosphatase beta (HPTP-) inhibitors, which have the structure
    PNG
    media_image2.png
    65
    189
    media_image2.png
    Greyscale
, wherein the carbon having the amino unit has (S) stereochemistry as indicated in the formula; R is a substituted or unsubstituted thiazolyl unit of the formula, e.g., 
    PNG
    media_image3.png
    50
    99
    media_image3.png
    Greyscale
, wherein R6 is a substituent group selected from, e.g., heteroaryl, etc., including, e.g., thiophen-2-yl (abstract; p.10, para.4-p.11, para.2; p.14, para.2). Gray discloses a subset of compounds of the generic formula that have the structure 
    PNG
    media_image4.png
    79
    292
    media_image4.png
    Greyscale
, and further species within this subset at Table IV, including the exemplary compound wherein R1 is (S)-benzyl and R is 2-(thiophen-2-yl)thiazol-4-yl (which is identical to Applicant's elected compound [4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid; p.38, para.2; Compound 91, Table IV, p.39). Gray discloses that the compounds are effective as HPTP- inhibitors, which provides a means for modulating the activity of angiopoietin receptor-type tyrosine kinase Tie-2, which regulates angiogenesis (p.70, para.3). Gray teaches that the disclosed HPTP- inhibitor compounds may be formulated into a composition comprising, e.g., about 0.001-1000 mg of one or more of the phenylsulfamic acid inhibitor compounds, and one or more excipients for administration (p.71, para.5-p.72, para.2).
Gray differs from the instant claims only insofar as it does not explicitly teach (i) administration of the HPTP- inhibitor 4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid to a subject having a viral infection for treating vascular leakage (claim 21), particularly in a lung of the subject, and further wherein the subject also has sepsis (claims 25-26), lung edema (claims 27-28) or pulmonary failure (claims 29-30), or (ii) the claimed effects of the administration (claims 31-36).
Fachinger et al. teaches that vascular endothelial-protein tyrosine phosphatase (VE-PTP) is a Tie-2 specific phosphatase expressed in endothelial cells and that VE-PTP phosphatase activity serves to specifically modulate angiopoietin/Tie-2 function (abstract). Fachinger et al. teaches that VE-PTP functions to dephosphorylate Tie-2 (but not VEGFR-2), and that the human homologue of VE-PTP is HPTP- (col.2, para.1, p.5948; Fig.1b, p.5949). 
Yuan et al. teaches that angiopoietin-1 (Ang-1) is a ligand for the endothelial receptor tyrosine kinase Tie-2, inducing phosphorylation thereof (col.2, para.3, p.1722; col.1, para.1, p.1723). Yuan et al. teaches that angiopoietin-2 (Ang-2), a homologue of Ang-1, antagonizes Ang-1 induced Tie-2 phosphorylation, thereby functioning as a naturally occurring antagonist of Ang-1 (col.1, para.1, p.1723). 
Orfanos et al. teaches that sepsis is characterized by a generalized overwhelming inflammatory process and widespread endothelial dysfunction and increased vascular leak (col.1, para.2, p.200). Orfanos et al. teaches that Ang-2 is an endothelium-specific growth factor that is regulated by pro-inflammatory stimuli and functions to destabilize vascular endothelium and increase vascular leakage (abstract; col.1, para.2, p.200). Orfanos et al. studied the relationship between serum Ang-2 levels and disease severity in 61 patients having (i) no systemic inflammatory response syndrome (n of 6), (ii) systemic inflammatory response syndrome (n of 8), (iii) sepsis (n of 16), (iv) severe sepsis (n of 18) or (v) septic shock (n of 13), and observed that serum Ang-2 levels were increased during severe sepsis and directly correlated to disease severity (abstract; Table 1, p.201; col.2, para.1, p.201; Fig.1, p.201; col.1, para.2, p.202-col.2, para.1, p.202). 
Nieman et al. teaches that sepsis is an overwhelming systemic response to infection of the blood caused by any viable microbe, including bacteria, fungi or viruses, and that acute respiratory distress syndrome (ARDS) may be induced as the course of sepsis proceeds (p.1, para.[0005]). Nieman et al. teaches that one of the most clinically significant forms of ARDS is sepsis-induced ARDS (p.1, para.[0005]).  Nieman et al. teaches that ARDS is a critical illness characterized by acute lung injury that leads to pulmonary edema and respiratory failure (p.1, para.[0001]). 
A person of ordinary skill in the art at the time the instant invention was made would have found it prima facie obvious to administer Gray’s HPTP- inhibitor compound 4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid to a subject having a viral infection and resultant sepsis to treat vascular leakage because (i) sepsis was known to arise from an infection of the blood caused by a viable microbe, including viruses, as taught by Nieman et al.; (ii) patients with sepsis were known to exhibit highly elevated serum Ang-2 as a result of proinflammatory stimuli, as taught by Orfanos et al.; (iii) Ang-2 was known to destabilize vascular endothelium and increase vascular leakage, wherein Ang-1 was known to stabilize vascular endothelium, as taught by Yuan et al. and Orfanos et al.; (iv) Ang-1 was known to activate Tie-2, whereas VE-PTP (or its human homologue HPTP-) was known to inactivate Tie-2, as taught by Fachinger et al. and Yuan et al.; and (v) inhibition of VE-PTP (or its human homologue HPTP-) would have blocked Tie-2 inactivation, thereby promoting Tie-2 activation by Ang-1 signaling and, thus, promoting the Ang-1/Tie-2 axis of stabilizing effects on the vascular endothelium – an effect that would have been reasonably expected to treat vascular leakage in such subject having both a viral infection and sepsis. 
The ordinarily skilled artisan would have also found it prima facie obvious to apply this small molecule therapy (in this case, 4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid of Gray et al.) to a subject having a viral infection and sepsis, as well as pulmonary edema and respiratory failure resulting from sepsis-induced ARDS, for treating vascular leakage because ARDS – a critical illness characterized by acute lung injury that leads to pulmonary edema and respiratory failure – was known to occur as sepsis progressed in severity in the affected subject. Such subject having a viral infection and sepsis, as well as pulmonary edema and respiratory failure resulting from sepsis-induced ARDS, would have been a critically ill subject that would have benefited from therapy intended to attenuate the vascular destabilizing effects (and vascular leak) caused by overwhelming inflammation and elevated Ang-2 that occurs in sepsis patients.
In claim 21, Applicant requires administration of a therapeutically effective amount of a Tie-2 activator that is not Ang-1, and further claims the effect of such administration as amplifying Ang-1 signaling.
As the prior art teachings establish the prima facie obviousness of using Gray’s HPTP- inhibitor 4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid, and Fachinger et al. and Yuan et al. establish that HPTP-was known to inactivate Tie-2 (via dephosphorylation), the inhibition of HPTP-would have inhibited Tie-2 dephosphorylation and thereby promoted Tie-2 activation (via phosphorylation) by Ang-1. Such teachings, therefore, establish the function of Gray’s compound as “a Tie-2 activator” (that is not Ang-1), and also the technical effect of amplifying “Ang-1 signaling” (via the promotion of Ang-1 activation of Tie-2 by inhibition of HPTP-), as instantly claimed. 
In claim 22, Applicant recites “wherein the vascular leakage is in a lung of the subject”.
As the subject having a viral infection and resultant sepsis also exhibits a generalized overwhelming inflammatory process with widespread endothelial dysfunction and increased vascular leak as taught by Orfanos et al., it naturally follows that such vascular leak is observed throughout the body and its organs (as sepsis is a whole-body syndrome and is not limited to specific organ systems).
In claim 31, Applicant recites that the administering step “reduces vascular permeability in a lung of the subject”.
In claim 32, Applicant recites that the administering step “reduces vascular instability in a lung of the subject”.
In claim 33, Applicant recites that the administering step “maintains a quiescent, intact vascular endothelium in a lung of the subject”.
In claim 34, Applicant recites that the administering step “does not modulate a level of Ang-2 in the subject”.
In claim 35, Applicant recites that the administering step “reduces lipopolysaccharide-induced vascular leakage”.
In claim 36, Applicant recites that the administering step “reduces lipopolysaccharide-induced vascular leakage in a lung”.
Applicant’s limitations of claims 31-36 constitute technical effects that yield directly from the administration of the Tie-2 activator 4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid to a subject with viral infection and sepsis, which may be further accompanied by pulmonary edema and respiratory failure. Instant claims 31-36, therefore, define effects observed in the subject following the single active step of administration as already provided for in claim 21 to yield these technical effects. As the cited prior art teachings address each limitation of the method as defined in Applicant’s claim 21, the technical effects of the method as recited in claims 31-36 must necessarily yield from these cited prior art teachings as combined.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made.

4.	Claims 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray (WO 2008/002569 A2; January 2008) in view of Fachinger et al. (“Functional Interaction of Vascular Endothelial-Protein-Tyrosine Phosphatase with the Angiopoietin Receptor Tie-2”, Oncogene, 1999; 18:5948-5953), Yuan et al. (“Expression of Angiopoietin-1, Angiopoietin-2, and the Tie-2 Receptor Tyrosine Kinase during Mouse Kidney Maturation”, J Am Soc Nephrol, 1999; 10:1722-1736), Orfanos et al. (“Angiopoietin-2 is Increased in Severe Sepsis: Correlation with Inflammatory Mediators”, Crit Care Med, 2007; 35:199-206) and Nieman et al. (U.S. Patent Application Publication No. 2004/0092491 A1; 2004), 
as applied above to claims 21-22 and 24-36, 
further in view of Guo et al. (U.S. Patent Application Publication No. 2004/0166541 A1; 2004).
Gray in view of Fachinger, Yuan, Orfanos and Nieman as applied above.
Gray in view of Fachinger, Yuan, Orfanos and Nieman differ from the instant claims only insofar as they do not explicitly teach administration intravenously (claim 37) or subcutaneously (claim 38).
Guo et al. teaches the administration of therapeutic interventions for the treatment of sepsis via a variety of routes, including parenteral administration (e.g., intravenous, subcutaneous, intramuscular, intraperitoneal) (p.9, para.[0098], [0101]).
A person of ordinary skill in the art at the time the instant invention was made would have had a reasonable expectation of success in administering Gray’s HPTP- inhibitor 4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid to the subject with a viral infection and resultant sepsis either intravenously or subcutaneously because Guo et al. teaches effective administration of therapeutic interventions for treating sepsis via intravenous or subcutaneous injection. The selection of the particular route of administration would have been a matter of routine optimization on the part of the artisan of ordinary skill, said artisan recognizing that various routes of administering therapeutic interventions were known for the treatment of sepsis patients, including intravenous or subcutaneous injection, and further that the selection of any one of such known routes of administration would have been prima facie obvious to the ordinarily skilled artisan reasonably apprised of such knowledge in the prior art at the time of the invention. It would, therefore, have been prima facie obvious to the ordinarily skilled artisan to employ a known manner of administration – in this case, intravenous or subcutaneous injection – for another therapeutic intervention suggested by the cited prior art teachings to also exhibit efficacy in the treatment of a subject having sepsis resulting from a viral infection.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made.

5.	Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray (WO 2008/002569 A2; January 2008) in view of Fachinger et al. (“Functional Interaction of Vascular Endothelial-Protein-Tyrosine Phosphatase with the Angiopoietin Receptor Tie-2”, Oncogene, 1999; 18:5948-5953), Yuan et al. (“Expression of Angiopoietin-1, Angiopoietin-2, and the Tie-2 Receptor Tyrosine Kinase during Mouse Kidney Maturation”, J Am Soc Nephrol, 1999; 10:1722-1736), Orfanos et al. (“Angiopoietin-2 is Increased in Severe Sepsis: Correlation with Inflammatory Mediators”, Crit Care Med, 2007; 35:199-206) and Nieman et al. (U.S. Patent Application Publication No. 2004/0092491 A1; 2004), 
as applied above to claims 21-22 and 24-36, 
further in view of Beigel et al. (“Current Concepts: Avian Influenza A (H5N1) Infection in Humans”, N Engl J Med, 2005; 353(13):1374-1385).
Gray in view of Fachinger, Yuan, Orfanos and Nieman as applied above.
Gray in view of Fachinger, Yuan, Orfanos and Nieman differ from the instant claim only insofar as they do not explicitly teach that the viral infection is in a lung of the subject (claim 23).
Beigel et al. teaches that human influenza A/H5N1 virus is a respiratory viral infection characterized by influenza-like illness with lower respiratory tract symptoms, in which nearly all patients have clinically apparent pneumonia of primarily viral origin, usually without bacterial suprainfection (col.1, para.1-2, p.1378). Beigel et al. further teaches that A/H5N1 viral infection can progress to respiratory failure via the development of ARDS, and can also lead to sepsis (col.1, para.3, p.1378-col.2, para.1, p.1378).
A person of ordinary skill in the art at the time the instant invention was made would have had a reasonable expectation of success in applying this small molecule therapy (in this case, 4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid of Gray et al.) to a subject having a viral infection in a lung and sepsis because Beigel et al. teaches that certain respiratory viral infections, such as A/H5N1 influenza, were known to cause viral pneumonia and lead to sepsis. The skilled artisan would have been motivated to administer such therapy to a subject have A/H5N1 viral infection with viral pneumonia and sepsis because the cited prior art teachings above establish the benefit of attenuating the vascular destabilizing effects and vascular leak known to accompany sepsis via administration of this small molecule HPTP- inhibitor therapy (in this case, Gray’s sulfamic acid compound above). 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made.

6.	Claims 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray (WO 2008/002569 A2; January 2008) in view of Fachinger et al. (“Functional Interaction of Vascular Endothelial-Protein-Tyrosine Phosphatase with the Angiopoietin Receptor Tie-2”, Oncogene, 1999; 18:5948-5953), Yuan et al. (“Expression of Angiopoietin-1, Angiopoietin-2, and the Tie-2 Receptor Tyrosine Kinase during Mouse Kidney Maturation”, J Am Soc Nephrol, 1999; 10:1722-1736), Orfanos et al. (“Angiopoietin-2 is Increased in Severe Sepsis: Correlation with Inflammatory Mediators”, Crit Care Med, 2007; 35:199-206) and Nieman et al. (U.S. Patent Application Publication No. 2004/0092491 A1; 2004), further in view of Beigel et al. (“Current Concepts: Avian Influenza A (H5N1) Infection in Humans”, N Engl J Med, 2005; 353(13):1374-1385),
as applied above to claim 23, 
further in view of Guo et al. (U.S. Patent Application Publication No. 2004/0166541 A1; 2004).
Gray in view of Fachinger, Yuan, Orfanos and Nieman, further in view of Beigel, applied above.
Gray in view of Fachinger, Yuan, Orfanos and Nieman, further in view of Beigel, differ from the instant claims only insofar as they do not explicitly teach administration intravenously (claim 39) or subcutaneously (claim 40).
Guo et al. teaches the administration of therapeutic interventions for the treatment of sepsis via a variety of routes, including parenteral administration (e.g., intravenous, subcutaneous, intramuscular, intraperitoneal) (p.9, para.[0098], [0101]).
A person of ordinary skill in the art at the time the instant invention was made would have had a reasonable expectation of success in administering Gray’s HPTP- inhibitor 4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid to the subject having a viral infection in a lung and sepsis as established above either intravenously or subcutaneously because Guo et al. teaches effective administration of therapeutic interventions for treating sepsis via intravenous or subcutaneous injection. The selection of the particular route of administration would have been a matter of routine optimization on the part of the artisan of ordinary skill, said artisan recognizing that various routes of administering therapeutic interventions were known for the treatment of sepsis patients, including intravenous or subcutaneous injection, and further that the selection of any one of such known routes of administration would have been prima facie obvious to the ordinarily skilled artisan reasonably apprised of such knowledge in the prior art at the time of the invention. It would, therefore, have been prima facie obvious to the ordinarily skilled artisan to employ a known manner of administration – in this case, intravenous or subcutaneous injection – for another therapeutic intervention suggested by the cited prior art teachings to also exhibit efficacy in the treatment of a subject having sepsis resulting from a viral infection in a lung, as instantly claimed.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 21-22 and 24-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 54 and 67 of U.S. Patent Application No. 17/062,098, or
are rejected on the ground of nonstatutory double patenting as being unpatentable over (ii) claims 12, 20 and 31 of U.S. Patent No. 9,994,560 B2, or (iii) claim 3 of U.S. Patent No. 10,858,354 B2, 
each alternatively taken in view of Gray (WO 2008/002569 A2; January 2008), Fachinger et al. (“Functional Interaction of Vascular Endothelial-Protein-Tyrosine Phosphatase with the Angiopoietin Receptor Tie-2”, Oncogene, 1999; 18:5948-5953), Yuan et al. (“Expression of Angiopoietin-1, Angiopoietin-2, and the Tie-2 Receptor Tyrosine Kinase during Mouse Kidney Maturation”, J Am Soc Nephrol, 1999; 10:1722-1736), Orfanos et al. (“Angiopoietin-2 is Increased in Severe Sepsis: Correlation with Inflammatory Mediators”, Crit Care Med, 2007; 35:199-206) and Nieman et al. (U.S. Patent Application Publication No. 2004/0092491 A1; 2004).
‘098, ‘560 or ‘354 each provide for the compound 4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid either as a compound or in the form of a pharmaceutical composition. 
‘098, ‘560 or ‘354 differ from the instant claims only insofar as it does not explicitly teach (i) administration of 4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid to a subject having a viral infection for treating vascular leakage (claim 21), particularly in a lung of the subject (claim 22), and further wherein the subject also has sepsis (claims 25-26), lung edema (claims 27-28) or pulmonary failure (claims 29-30), or (ii) the claimed effects of the administration (claims 31-36).
Gray teaches compounds that function as HPTP- inhibitors, which have the structure
    PNG
    media_image2.png
    65
    189
    media_image2.png
    Greyscale
, wherein the carbon having the amino unit has (S) stereochemistry as indicated in the formula; R is a substituted or unsubstituted thiazolyl unit of the formula, e.g., 
    PNG
    media_image3.png
    50
    99
    media_image3.png
    Greyscale
, wherein R6 is a substituent group selected from, e.g., heteroaryl, etc., including, e.g., thiophen-2-yl (abstract; p.10, para.4-p.11, para.2; p.14, para.2). Gray discloses a subset of compounds of the generic formula that have the structure 
    PNG
    media_image4.png
    79
    292
    media_image4.png
    Greyscale
, and further species within this subset at Table IV, including the exemplary compound wherein R1 is (S)-benzyl and R is 2-(thiophen-2-yl)thiazol-4-yl (which is identical to Applicant's elected compound [4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid; p.38, para.2; Compound 91, Table IV, p.39). Gray discloses that the compounds are effective as HPTP- inhibitors, which provides a means for modulating the activity of angiopoietin receptor-type tyrosine kinase Tie-2, which regulates angiogenesis (p.70, para.3). Gray teaches that the disclosed HPTP- inhibitor compounds may be formulated into a composition comprising, e.g., about 0.001-1000 mg of one or more of the phenylsulfamic acid inhibitor compounds, and one or more excipients for administration (p.71, para.5-p.72, para.2).
Fachinger et al. teaches that VE-PTP is a Tie-2 specific phosphatase expressed in endothelial cells and that VE-PTP phosphatase activity serves to specifically modulate angiopoietin/Tie-2 function (abstract). Fachinger et al. teaches that VE-PTP functions to dephosphorylate Tie-2 (but not VEGFR-2), and that the human homologue of VE-PTP is HPTP- (col.2, para.1, p.5948; Fig.1b, p.5949). 
Yuan et al. teaches that Ang-1 is a ligand for the endothelial receptor tyrosine kinase Tie-2, inducing phosphorylation thereof (col.2, para.3, p.1722; col.1, para.1, p.1723). Yuan et al. teaches that Ang-2, a homologue of Ang-1, antagonizes Ang-1 induced Tie-2 phosphorylation, thereby functioning as a naturally occurring antagonist of Ang-1 (col.1, para.1, p.1723). 
Orfanos et al. teaches that sepsis is characterized by a generalized overwhelming inflammatory process and widespread endothelial dysfunction and increased vascular leak (col.1, para.2, p.200). Orfanos et al. teaches that Ang-2 is an endothelium-specific growth factor that is regulated by pro-inflammatory stimuli and functions to destabilize vascular endothelium and increase vascular leakage (abstract; col.1, para.2, p.200). Orfanos et al. studied the relationship between serum Ang-2 levels and disease severity in 61 patients having (i) no systemic inflammatory response syndrome (n of 6), (ii) systemic inflammatory response syndrome (n of 8), (iii) sepsis (n of 16), (iv) severe sepsis (n of 18) or (v) septic shock (n of 13), and observed that serum Ang-2 levels were increased during severe sepsis and directly correlated to disease severity (abstract; Table 1, p.201; col.2, para.1, p.201; Fig.1, p.201; col.1, para.2, p.202-col.2, para.1, p.202). 
Nieman et al. teaches that sepsis is an overwhelming systemic response to infection of the blood caused by any viable microbe, including bacteria, fungi or viruses, and that ARDS may be induced as the course of sepsis proceeds (p.1, para.[0005]). Nieman et al. teaches that one of the most clinically significant forms of ARDS is sepsis-induced ARDS (p.1, para.[0005]).  Nieman et al. teaches that ARDS is a critical illness characterized by acute lung injury that leads to pulmonary edema and respiratory failure (p.1, para.[0001]). 
A person of ordinary skill in the art at the time the invention was made would have found it prima facie obvious to administer the ‘098, ‘560 or ‘354 compound 4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid – which was documented by Gray et al. to function as an inhibitor of HPTP- - to a subject having a viral infection and resultant sepsis to treat vascular leakage because (i) sepsis was known to arise from an infection of the blood caused by a viable microbe, including viruses, as taught by Nieman et al.; (ii) patients with sepsis were known to exhibit highly elevated serum Ang-2 as a result of proinflammatory stimuli, as taught by Orfanos et al.; (iii) Ang-2 was known to destabilize vascular endothelium and increase vascular leakage, wherein Ang-1 was known to stabilize vascular endothelium, as taught by Yuan et al. and Orfanos et al.; (iv) Ang-1 was known to activate Tie-2, whereas VE-PTP (or its human homologue HPTP-) was known to inactivate Tie-2, as taught by Fachinger et al. and Yuan et al.; and (v) inhibition of VE-PTP (or its human homologue HPTP-) would have blocked Tie-2 inactivation, thereby promoting Tie-2 activation by Ang-1 signaling and, thus, promoting the Ang-1/Tie-2 axis of stabilizing effects on the vascular endothelium – an effect that would have been reasonably expected to treat vascular leakage in such subject having both a viral infection and sepsis. 
The ordinarily skilled artisan would have also found it prima facie obvious to apply this small molecule therapy (in this case, 4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid of the ‘098, ‘560 or ‘354 claims) to a subject having a viral infection and sepsis, as well as pulmonary edema and respiratory failure resulting from sepsis-induced ARDS, for treating vascular leakage because ARDS – a critical illness characterized by acute lung injury that leads to pulmonary edema and respiratory failure – was known to occur as sepsis progressed in severity in the affected subject. Such subject having a viral infection and sepsis, as well as pulmonary edema and respiratory failure resulting from sepsis-induced ARDS, would have been a critically ill subject that would have benefited from therapy intended to attenuate the vascular destabilizing effects (and vascular leak) caused by overwhelming inflammation and elevated Ang-2 in sepsis patients.
In claim 21, Applicant requires administration of a therapeutically effective amount of a Tie-2 activator that is not Ang-1, and further claims the effect of such administration as amplifying Ang-1 signaling.
As the copending or patent claims in view of the cited prior art teachings establish the prima facie obviousness of using the HPTP- inhibitor 4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid of the ‘098, ‘560 or ‘354 claims, and Fachinger et al. and Yuan et al. establish that HPTP-was known to inactivate Tie-2 (via dephosphorylation), the inhibition of HPTP-would have inhibited Tie-2 dephosphorylation and thereby promoted Tie-2 activation (via phosphorylation) by Ang-1. Such teachings, therefore, establish the function of the ‘098, ‘560 or ‘354 compound as “a Tie-2 activator” (that is not Ang-1), and also the technical effect of amplifying “Ang-1 signaling” (via the promotion of Ang-1 activation of Tie-2 by inhibition of HPTP-), as instantly claimed. 
In claim 22, Applicant recites “wherein the vascular leakage is in a lung of the subject”.
As the subject having a viral infection and resultant sepsis also exhibits a generalized overwhelming inflammatory process with widespread endothelial dysfunction and increased vascular leak as taught by Orfanos et al., it naturally follows that such vascular leak is observed throughout the body and its organs (as sepsis is a whole-body syndrome and is not limited to specific organ systems).
In claim 31, Applicant recites that the administering step “reduces vascular permeability in a lung of the subject”.
In claim 32, Applicant recites that the administering step “reduces vascular instability in a lung of the subject”.
In claim 33, Applicant recites that the administering step “maintains a quiescent, intact vascular endothelium in a lung of the subject”.
In claim 34, Applicant recites that the administering step “does not modulate a level of Ang-2 in the subject”.
In claim 35, Applicant recites that the administering step “reduces lipopolysaccharide-induced vascular leakage”.
In claim 36, Applicant recites that the administering step “reduces lipopolysaccharide-induced vascular leakage in a lung”.
Applicant’s limitations of claims 31-36 constitute technical effects that yield directly from the administration of the Tie-2 activator 4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid to a subject with viral infection and sepsis, which may be further accompanied by pulmonary edema and respiratory failure. Instant claims 31-36, therefore, define effects observed in the subject following the single active step of administration as already provided for in claim 21 to yield these technical effects. As the claims and prior art teachings address each limitation of the method as defined in Applicant’s claim 21, the technical effects of the method as recited in claims 31-36 must necessarily yield from these teachings as combined.
This rejection is provisional over the cited application and non-provisional over the cited patents.

8.	Claims 37-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 54 and 67 of U.S. Patent Application No. 17/062,098, or
are rejected on the ground of nonstatutory double patenting as being unpatentable over (ii) claims 12, 20 and 31 of U.S. Patent No. 9,994,560 B2, or (iii) claim 3 of U.S. Patent No. 10,858,354 B2, 
each alternatively taken in view of Gray (WO 2008/002569 A2; January 2008), Fachinger et al. (“Functional Interaction of Vascular Endothelial-Protein-Tyrosine Phosphatase with the Angiopoietin Receptor Tie-2”, Oncogene, 1999; 18:5948-5953), Yuan et al. (“Expression of Angiopoietin-1, Angiopoietin-2, and the Tie-2 Receptor Tyrosine Kinase during Mouse Kidney Maturation”, J Am Soc Nephrol, 1999; 10:1722-1736), Orfanos et al. (“Angiopoietin-2 is Increased in Severe Sepsis: Correlation with Inflammatory Mediators”, Crit Care Med, 2007; 35:199-206) and Nieman et al. (U.S. Patent Application Publication No. 2004/0092491 A1; 2004), 
as applied above to claims 21-22 and 24-36, 
further in view of Guo et al. (U.S. Patent Application Publication No. 2004/0166541 A1; 2004).
‘098, ‘560 or ‘354 in view of Gray, Fachinger, Yuan, Orfanos and Nieman as applied above.
‘098, ‘560 or ‘354 in view of Gray, Fachinger, Yuan, Orfanos and Nieman differ from the instant claims only insofar as they do not explicitly teach administration intravenously (claim 37) or subcutaneously (claim 38).
Guo et al. teaches the administration of therapeutic interventions for the treatment of sepsis via a variety of routes, including parenteral administration (e.g., intravenous, subcutaneous, intramuscular, intraperitoneal) (p.9, para.[0098], [0101]).
A person of ordinary skill in the art at the time the instant invention was made would have had a reasonable expectation of success in administering the ‘098, ‘560 or ‘354 HPTP- inhibitor 4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid to the subject with a viral infection and resultant sepsis either intravenously or subcutaneously because Guo et al. teaches effective administration of therapeutic interventions for treating sepsis via intravenous or subcutaneous injection. The selection of the particular route of administration would have been a matter of routine optimization on the part of the artisan of ordinary skill, said artisan recognizing that various routes of administering therapeutic interventions were known for the treatment of sepsis patients, including intravenous or subcutaneous injection, and further that the selection of any one of such known routes of administration would have been prima facie obvious to the ordinarily skilled artisan reasonably apprised of such knowledge in the prior art at the time of the invention. It would, therefore, have been prima facie obvious to the ordinarily skilled artisan to employ a known manner of administration – in this case, intravenous or subcutaneous injection – for another therapeutic intervention suggested by the cited prior art teachings to also exhibit efficacy in the treatment of a subject having sepsis resulting from a viral infection.
This rejection is provisional over the cited application and non-provisional over the cited patents.

9.	Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 54 and 67 of U.S. Patent Application No. 17/062,098, or
are rejected on the ground of nonstatutory double patenting as being unpatentable over (ii) claims 12, 20 and 31 of U.S. Patent No. 9,994,560 B2, or (iii) claim 3 of U.S. Patent No. 10,858,354 B2, 
each alternatively taken in view of Gray (WO 2008/002569 A2; January 2008), Fachinger et al. (“Functional Interaction of Vascular Endothelial-Protein-Tyrosine Phosphatase with the Angiopoietin Receptor Tie-2”, Oncogene, 1999; 18:5948-5953), Yuan et al. (“Expression of Angiopoietin-1, Angiopoietin-2, and the Tie-2 Receptor Tyrosine Kinase during Mouse Kidney Maturation”, J Am Soc Nephrol, 1999; 10:1722-1736), Orfanos et al. (“Angiopoietin-2 is Increased in Severe Sepsis: Correlation with Inflammatory Mediators”, Crit Care Med, 2007; 35:199-206) and Nieman et al. (U.S. Patent Application Publication No. 2004/0092491 A1; 2004), 
as applied above to claims 21-22 and 24-36, 
further in view of Beigel et al. (“Current Concepts: Avian Influenza A (H5N1) Infection in Humans”, N Engl J Med, 2005; 353(13):1374-1385).
‘098, ‘560 or ‘354 in view of Gray, Fachinger, Yuan, Orfanos and Nieman as applied above.
‘098, ‘560 or ‘354 in view of Gray, Fachinger, Yuan, Orfanos and Nieman differ from the instant claim only insofar as they do not explicitly teach that the viral infection is in a lung of the subject (claim 23).
Beigel et al. teaches that human influenza A/H5N1 virus is a respiratory viral infection characterized by influenza-like illness with lower respiratory tract symptoms, in which nearly all patients have clinically apparent pneumonia of primarily viral origin, usually without bacterial suprainfection (col.1, para.1-2, p.1378). Beigel et al. further teaches that A/H5N1 viral infection can progress to respiratory failure via the development of ARDS, and can also lead to sepsis (col.1, para.3, p.1378-col.2, para.1, p.1378).
A person of ordinary skill in the art at the time the instant invention was made would have had a reasonable expectation of success in applying this small molecule therapy (in this case, 4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid of the ‘098, ‘560 or ‘354 claims) to a subject having a viral infection in a lung and sepsis because Beigel et al. teaches that certain respiratory viral infections, such as A/H5N1 influenza, were known to cause viral pneumonia and lead to sepsis. The skilled artisan would have been motivated to administer such therapy to a subject having A/H5N1 viral infection with viral pneumonia and sepsis because the cited prior art teachings above establish the benefit of attenuating the vascular destabilizing effects and vascular leak known to accompany sepsis via administration of this small molecule HPTP- inhibitor therapy. 
This rejection is provisional over the cited application and non-provisional over the cited patents.

10.	Claims 39-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 54 and 67 of U.S. Patent Application No. 17/062,098, or
are rejected on the ground of nonstatutory double patenting as being unpatentable over (ii) claims 12, 20 and 31 of U.S. Patent No. 9,994,560 B2, or (iii) claim 3 of U.S. Patent No. 10,858,354 B2, 
each alternatively taken in view of Gray (WO 2008/002569 A2; January 2008), Fachinger et al. (“Functional Interaction of Vascular Endothelial-Protein-Tyrosine Phosphatase with the Angiopoietin Receptor Tie-2”, Oncogene, 1999; 18:5948-5953), Yuan et al. (“Expression of Angiopoietin-1, Angiopoietin-2, and the Tie-2 Receptor Tyrosine Kinase during Mouse Kidney Maturation”, J Am Soc Nephrol, 1999; 10:1722-1736), Orfanos et al. (“Angiopoietin-2 is Increased in Severe Sepsis: Correlation with Inflammatory Mediators”, Crit Care Med, 2007; 35:199-206) and Nieman et al. (U.S. Patent Application Publication No. 2004/0092491 A1; 2004), further in view of Beigel et al. (“Current Concepts: Avian Influenza A (H5N1) Infection in Humans”, N Engl J Med, 2005; 353(13):1374-1385), 
as applied above to claim 23, 
further in view of Guo et al. (U.S. Patent Application Publication No. 2004/0166541 A1; 2004).
‘098, ‘560 or ‘354 in view of Gray, Fachinger, Yuan, Orfanos and Nieman, further in view of Beigel, as applied above.
‘098, ‘560 or ‘354 in view of Gray, Fachinger, Yuan, Orfanos and Nieman, further in view of Beigel, differ from the instant claims only insofar as they do not explicitly teach administration intravenously (claim 39) or subcutaneously (claim 40).
Guo et al. teaches the administration of therapeutic interventions for the treatment of sepsis via a variety of routes, including parenteral administration (e.g., intravenous, subcutaneous, intramuscular, intraperitoneal) (p.9, para.[0098], [0101]).
A person of ordinary skill in the art at the time the instant invention was made would have had a reasonable expectation of success in administering the ‘098, ‘560 or ‘354 HPTP- inhibitor 4-((S)-2-{(S)-2-[(methoxycarbonyl)-amino]-3-phenylpropanamido}-2-{2-[thiophen-2-yl]thiazol-4-yl}ethyl)phenyl]-sulfamic acid to the subject having a viral infection in a lung and sepsis as established above either intravenously or subcutaneously because Guo et al. teaches effective administration of therapeutic interventions for treating sepsis via intravenous or subcutaneous injection. The selection of the particular route of administration would have been a matter of routine optimization on the part of the artisan of ordinary skill, said artisan recognizing that various routes of administering therapeutic interventions were known for the treatment of sepsis patients, including intravenous or subcutaneous injection, and further that the selection of any one of such known routes of administration would have been prima facie obvious to the ordinarily skilled artisan reasonably apprised of such knowledge in the prior art at the time of the invention. It would, therefore, have been prima facie obvious to the ordinarily skilled artisan to employ a known manner of administration – in this case, intravenous or subcutaneous injection – for another therapeutic intervention suggested by the cited prior art teachings to also exhibit efficacy in the treatment of a subject having sepsis resulting from a viral infection in a lung, as instantly claimed.
This rejection is provisional over the cited application and non-provisional over the cited patents. 

Conclusion
Rejection of claims 21-40 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
August 12, 2022